Citation Nr: 1739938	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-36 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for status post basal cell carcinoma, claimed as skin cancer.  

2.  Entitlement to service connection for left knee patellofemoral pain syndrome with status-post arthroscopic surgeries, to include as secondary to service-connected status post torn right knee menisci, patellofemoral knee pain syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the Army from April 26, 1989 to September 15, 1989, from December 27, 1991 to June 22, 1992, and from February 24, 2008 to February 25, 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to service connection for bilateral sensorineural hearing loss (SNHL) was denied in an October 2013 statement of the case.  In the subsequent December 2013 formal appeal on VA Form 9, the Veteran specified that he was only appealing the issues of entitlement to service connection for status post basal cell carcinoma and left knee patellofemoral pain syndrome.  As the Veteran did not submit a formal appeal of the October 2013 statement of the case in regards to the bilateral SNHL claim, that decision is final, and may only be reopened upon submission of new and material evidence.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.156.  Thereafter, the Veteran submitted a claim dated in June 2016 which included a request to reopen the final decision on the issue of entitlement to service connection for bilateral SNHL.  To this date, the request to reopen the bilateral SNHL claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Board also notes that the Veteran in January 2017 filed a timely notice of disagreement (NOD) as to a September 2016 rating decision denying a request to reopen a claim of service connection for tinnitus.   The AOJ has explicitly acknowledged VA's receipt of this NOD in a February 2017 correspondence detailing the procedure for processing the Veteran's disagreement.  Thus, although a statement of the case has not yet been issued as concerning the tinnitus claim, in light of the indication that readjudication is pending, remand of this claim is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the certification to the Board of the claims of entitlement to service connection for status post basal cell carcinoma and left knee patellofemoral pain syndrome in June 2014, the Veteran submitted a June 2016 Fully Developed Claim Certification on VA Form 21-526EZ wherein he set forth several claims, to include service connection for a left knee condition secondary to a service-connected right knee condition and service connection for residuals of a pituitary tumor.  The RO interpreted the June 2016 application as a claim of service connection for hypothyroidism and hypopituitarism as well as a request to reopen the claim of service connection for left knee patellofemoral pain syndrome.  Thereafter, the Veteran was afforded VA examinations in July 2016 to address the nature and etiology of his left knee condition as well as the endocrine disorders, to include hypothyroidism and hypopituitarism.  In addition, pursuant to the Veteran's authorization the RO obtained private treatment records from Drs. R.S., K.O.R. and J.R.W. documenting the Veteran's treatment for his left knee condition and his follow-up care monitoring his status-post pituitary adenoma.  Furthermore, the Veteran submitted statements from Dr. R.S. dated in July 2016 regarding the etiology of the left knee condition.  

These examinations and opinions as well as the private treatment records are vital to the proper disposition of the Veteran's appealed claims of service connection for status post basal cell carcinoma and left knee patellofemoral pain syndrome.  The RO has never issued a supplemental statement of the case readjudicating these issues in light of the new evidence, and the Veteran has not submitted a waiver of consideration of this new evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  Therefore, these issues must be remanded to the RO in order for it to issue a supplemental statement of the case in consideration of the new evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review all new evidence, and if the benefits cannot be granted issue a supplemental statement of the case addressing the issues of entitlement to service connection for status post basal cell carcinoma and left knee patellofemoral pain syndrome.  Give the Veteran and his representative an appropriate opportunity to respond, and then return the case to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

